
	
		I
		111th CONGRESS
		1st Session
		H. R. 3828
		IN THE HOUSE OF REPRESENTATIVES
		
			October 15, 2009
			Mrs. Biggert (for
			 herself, Mr. Kirk,
			 Mr. Lee of New York,
			 Mr. Gerlach,
			 Mr. Rogers of Michigan,
			 Mr. Neugebauer,
			 Mr. Paul, Mrs. Capito, Mr.
			 Manzullo, Mr. Sessions,
			 Mr. Putnam,
			 Mr. McCotter,
			 Mr. Culberson,
			 Mr. Sam Johnson of Texas,
			 Mr. Johnson of Illinois,
			 Mr. Roe of Tennessee,
			 Mr. Ehlers,
			 Mr. Upton,
			 Mr. King of New York,
			 Mr. Jones,
			 Mr. Lamborn,
			 Mr. Chaffetz,
			 Mr. Bachus,
			 Mrs. Bachmann,
			 Mr. Barrett of South Carolina, and
			 Mr. McHenry) introduced the following
			 bill; which was referred to the Committee
			 on Financial Services
		
		A BILL
		To temporarily suspend the approval or certification of
		  any housing counseling agencies of ACORN or its affiliates and require the
		  Inspector General of the Department of Housing and Urban Development to conduct
		  an audit of any assistance provided by the Department to ACORN and its
		  affiliates, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Suspend ACORN Certification Act of
			 2009.
		2.Audit and
			 suspension of housing counseling approval
			(a)AuditNot later than the expiration of the
			 6-month period beginning on the date of the enactment of this Act, the
			 Inspector General of the Department of Housing and Urban Development
			 shall—
				(1)with respect to
			 each covered organization, conduct an audit of all assistance within the
			 jurisdiction of the Department provided to such covered organization at any
			 time; and
				(2)make a
			 determination of whether each such covered organization has used such
			 assistance in accordance with all laws, regulations, and other terms and
			 conditions of such assistance and cause notice of such determination to be
			 published in the Federal Register.
				(b)Suspension of
			 housing counseling certification and assistanceAfter the date of
			 the enactment of this Act—
				(1)no covered organization shall be considered
			 approved, certified, or authorized under section 106(e) of the Housing and
			 Urban Development Act of 1968 (12 U.S.C. 1701x(e)) or otherwise to provide
			 housing counseling in connection with any program of the Department or to
			 receive any assistance within the jurisdiction of the Department for any
			 housing counseling activities unless and until the Inspector General of the
			 Department of Housing and Urban Development has made a determination under
			 subsection (c) with respect to all such organizations; and
				(2)the Secretary of Housing and Urban
			 Development shall not provide any assistance within the jurisdiction of the
			 Department for any housing counseling activities to a covered organization
			 unless and until the Inspector General has made a determination under
			 subsection (c) with respect to all such organizations.
				(c)DeterminationA determination under this subsection is a
			 determination, pursuant to the audit conducted under subsection (a), that all
			 covered organizations that, at any time, have received assistance within the
			 jurisdiction of the Department have used all such assistance received in
			 accordance with all laws, regulations, and other terms and conditions of such
			 assistance.
			3.DefinitionsFor purposes of this Act, the following
			 definitions shall apply:
			(1)Covered
			 organizationThe term
			 covered organization means—
				(A)the Association of
			 Community Organizations for Reform Now (in this section referred to as ACORN);
			 and
				(B)any ACORN-related
			 affiliate.
				(2)ACORN-related
			 affiliateThe term ACORN-related affiliate means any
			 of the following:
				(A)Any State chapter
			 of ACORN registered with the Secretary of State’s office in that State.
				(B)Any organization
			 that shares directors or employees with ACORN.
				(C)Any organization
			 that has a financial stake, directly or indirectly, in ACORN.
				(D)Any organization
			 whose finances, whether federally funded, donor-funded, or raised through
			 organizational goods and services, are shared or controlled, directly or
			 indirectly, by ACORN.
				(3)Assistance
			 within the jurisdiction of the DepartmentThe term
			 assistance within the jurisdiction of the Department has the
			 meaning given such term in section 102(m) of the Department of Housing and
			 Urban Development Reform Act of 1989 (42 U.S.C. 3545(m)).
			
